Citation Nr: 1444473	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-27 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disorder classified as lumbosacral strain/sprain and facet dysfunction, rated as 20 percent disabling from May 7, 2008 to September 6, 2011 and 40 percent disabling as of September 6, 2011. 

2.  Entitlement to a higher rating for radiculopathy of the right lower extremity rated as 10 percent disabling from May 7, 2008 and 20 percent disabling from February 24, 2014. 

3.  Entitlement to a higher rating for neuropathy of the left lower extremity rated as 10 percent disabling from May 7, 2008 and 20 percent disabling from November 1, 2011. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The Veteran had active duty service from January 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and a neck disorder as well as an increased evaluation for the Veteran's lumbar spine disability. 

During the pendency of this appeal, the RO, by a July 2012 decision, granted an increased rating to 40 percent for the lumbar spine disability, effective September 6, 2011.  (The issue has been re-characterized to reflect this staged increase.)  Additionally service connection is in effect for neurological manifestations of the lumbar spine disorder affecting both lower extremities, with service connection for what was classified as peripheral neuropathy of the left lower extremity granted in a January 2011 rating decision that assigned an initial 10 percent rating effective December 28, 2009. 

Service connection for radiculopathy of the right lower extremity was granted in a February 2012 rating, which assigned an initial noncompensable evaluation from December 28, 2009 and a 10 percent rating from November 1, 2011.  The February 2012 decision also granted a staged increased rating for the left lower extremity neuropathy to 20 percent effective November 1, 2011, with the 10 percent rating remaining in effect prior to that date.  As these neurological manifestations stem from the lumbar spine disorder and are to be considered in the criteria for evaluating the severity of the lumbar spine disorder, see 38 C.F.R. § 4.71a, the Board has jurisdiction over them as part of rating the lumbar spine disorder.  The Board therefore added these matters to the issues on appeal. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

In a November 2013 decision, the Board disposed of an issue that was withdrawn from appellate status (service connection for hearing loss) and remanded the remaining issues for additional development.  During the pendency of the remand, the agency of original jurisdiction (AOJ) granted service connection for a neck disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the ratings or effective date assigned for the neck disability.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

Further, the AOJ granted staged increases for the neuropathy affecting the lower extremities, awarding the 10 percent rating for each extremity effective as of May 7, 2008 and assigning a 20 percent rating for the right lower extremity from February 24, 2014 and a 20 percent rating for the left lower extremity from November 1, 2011.  The Board has recharacterized these issues to reflect these increases.  The Veteran has not indicated satisfaction with this grant and as the staged increased rating is not the maximum allowable rating, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Another remand in this case is required.  This is so because it appears that there were Social Security Administration (SSA) records that had been obtained and reviewed by the RO in a July 2012 rating decision and supplemental statement of the case, which records no longer appear in the file.  Following the Board's 2013 remand, the Veteran's file was converted to an entirely electronic file.  Unfortunately the SSA records do not appear to have actually been loaded into the electronic folder in either VBMS (Veterans Benefits Management System) or Virtual VA.  Several entries in the VBMS reference SSA records and appear to include a cover letter from SSA, which indicated that records were included.  However no actual records are included in any of these entries; nor in any other entries in the electronic record.  

Pursuant to the duty to assist, VA has an obligation to secure Social Security Administration (SSA) records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim(s). 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such records were referenced in the AOJ's adjudication of this matter, and because SSA appears to have included the back disability in its analysis of the Veteran's SSA claim, VA must ensure that such records are available for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that complete records from the SSA are included in the electronic record, to include all pertinent information considered by the SSA in adjudicating the Veteran's claim for SSA disability benefits, to include a complete copy of any administrative law judge decisions or other decisions.  (The search for records should include the paper VA claims file wherever it may now be kept.)  If necessary SSA should be contacted and asked to provide another copy.  If the records cannot be obtained after reasonable efforts have been made, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Following any additional development deemed necessary, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluations of his lumbar spine disability with associated neurologic impairment.  Adjudication should include consideration of the appropriateness of assigning an extraschedular evaluation under 38 C.F.R. § 3.321 in adjudicating the increased rating claims.  If a benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

